DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,484,609 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 02/11/2021 have been fully considered but they are not persuasive. 
With regard to independent claims 1 and 16, the applicant argues: “In the ‘138 case, the Examiner cited to Epshteyn (US 2003/0222888 A1) to support a rejection as to the playback feature.  In reply in the ‘138 case, the Amendment filed on April 4, 2019 provided comment that Epshteyn in Fig. 3 performs S304 to S320 repeatedly, which discloses playing back multiple dynamic regions during different time periods.  Specifically, Epshteyn at Fig. 3, S310, requires a user to select a certain segmentation.  Such selection means that Epshteyn at best discloses displaying a second dynamic region according to a user input”, on page 9, paragraph 2 of the remarks.
In response, the examiner respectfully disagrees.  Paragraph [0021] of Epshteyn discloses that “If there are multiple stored animation sequences, then one or more of the animations are selected according to preference, e.g., user preference for random selection, application of all animations, or some other selection criteria”, in step S310 of Fig.3.  In other words, the selection of a segmentation .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtiniemi et al. (US 2015/0077421 A1) in view of Geiss et al. (US 2015/0092066 A1) and Epshteyn (US 2003/0222888 A1).

As to claim 1, Lehtiniemi et al. discloses a mobile terminal (Fig.6: mobile device 500), comprising:
a main body comprising a front side and a rear side ([0093]: mobile device 300 could be a camera, a smart phone, a tablet, or a laptop, etc.  The housing of a mobile device corresponds to the main body, and the main body inherently includes a front side and a rear side);

a controller (Fig.6: processor 501) configured to:
cause the display to display a preview image received from the first camera (Fig.7: action 604; [0106]: “The picture sequence may then be presented to the user on touchscreen 506, with the candidate elements highlighted for example by coloring”.  Such picture sequence corresponds to the first preview image), wherein the preview image includes a first object and a second object ([0106]: The candidate elements highlighted by coloring correspond to the claimed first object and second object);
capture a still image through the first camera ([0118]: “…a static part that is based on the image data of a selected picture of the picture sequence captured by camera 507 of device 500” corresponds to the still image) and video through the second camera in response to one image capture request (Fig.7: action 606; [0108]: “Server 560 receives the indication and searches for other picture sequences, which contains the indicated elements”.  The indicated elements corresponds to the specific subject, which is from a picture sequence captured by one of the cameras.  [0106] discloses “A picture sequence may also be a sequence of frames of a video”);
set a first region of the still image as a first dynamic region of a synthesized image in response to a first touch input applied to the first region including the first object while the video is being captured (Fig.7: actions 604 – determine candidate elements for animation, present sequence to user with candidates colored, enabling user selection of elements that are to be animated, and actions 613 – create cinemagraph with static part, animated 2D object and/or rotating 3D object; wherein the animated 2D object and/or rotating 3D object corresponds to the first dynamic region, and the cinemagraph corresponds to the synthesized image);
set a second region of the still image as a second dynamic region of the synthesized image in response to a second touch input applied to the second region including the second object while the video is being captured (Please refer the previous limitation; also see [0106]: “A user may be enabled to select one or more of the candidate elements”); and
generate the synthesized image using the captured still image and the captured video (Fig.7: action 613).
Lehtiniemi fails to disclose a plurality of camera located on the rear side, wherein the plurality of camera include a first camera and a second camera, and 
wherein the controller is further configured to play back the first dynamic region of the synthesized image during a first time period and automatically play back the second dynamic region of the synthesized image during a second time period after the first time period without selection of the second dynamic region.
However, Geiss et al. teaches a plurality of cameras located on the rear side, wherein the plurality of camera include a first camera and a second camera (Fig.1A: rear-facing cameras 112A and 112B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lehtiniemi with the teaching of Geiss et al. to incorporate a plurality of cameras on the rear side of the mobile terminal, so as to eliminate the use of another camera from a separate device, and make the terminal more convenient to use and more portable.
The combination of Lehtiniemi in view of Geiss et al. fails to disclose wherein the controller is further configured to play back the first dynamic region of the synthesized image during a first time period and automatically play back the second dynamic region of the synthesized image during a second time period after the first time period without selection of the second dynamic region.
However, Epshteyn teaches the controller is further configured to play back the first dynamic region of the synthesized image during a first time period and automatically play back the second dynamic region of the synthesized image during a second time period after the first time period without selection of the second dynamic region (Fig.3: steps 304-314; [0021-0022]: steps 304 to 314 are performed repeatedly.  For each iteration, one or more of the animations are selected according to preference, e.g., user preference; and the selected segmentation data is animated for a certain period of time set at step 304.  In other words, the selection of a segmentation could be performed by a program according to preset criteria, without user input in the middle of the process shown in Fig.3.  One of the periods of time corresponds to the first time period in the claim, and the subsequent period of time corresponds the second time period in the claim),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lehtiniemi and Geiss et al. with the teaching of Epshteyn to play back the first dynamic region of the synthesized image during a first time period and automatically play back the second dynamic region of the synthesized image during a second time period after the first time period without selection of the second dynamic region, so as to enhance the functionality of the device and improve user experience.

As to claim 2, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the preview image includes a plurality of image objects respectively corresponding to one of a plurality of specific subjects ([0106]: “The picture sequence may then be presented to the user on touchscreen 506, with the candidate elements highlighted”; that is, there are plurality of candidate elements included in the preview image); wherein the controller is further configured to:
select the plurality of image objects in response to an input ([0106]: “A user may be enabled to select one or more of the candidate elements”); 
control the second camera to capture the video that includes the plurality of specific subjects ([0108]: “Server 560 receives the indication and searches for other picture sequences, which contains the indicated elements”.  The indicated elements corresponds to the specific subject, which is from a picture sequence captured by one of the cameras); and
cause the display to display the synthesized image comprising the first region and a plurality of second regions, wherein each one of the plurality of second regions corresponds to an associated one of the plurality of image objects included in the first image and each comprise a portion of the captured video (Fig.7; actions 613 and 614; [0117] and [0121].  [0118-0119]: the cinemagraph may comprise a static part and animated parts selected by the user.  The static part corresponds to the first region, and the animated parts correspond to the second regions).

As to claim 3, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 2; Lehtiniemi further discloses wherein the synthesized image includes different playback sections respectively corresponding to one of the plurality of second regions ([0106]: since one or more candidate elements can be selected, when the animated parts separated by the static part, there would be different sections corresponding to each of the elements/animated parts.  The examiner considers the different sections as the claimed different playback sections).

As to claim 4, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the controller is further configured to: cause the display to display a guide graphic object indicating the first object of the preview image ([0106]: “…with the candidate elements highlighted for example by coloring”).

As to claim 6, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 4; Lehtiniemi further discloses wherein the still image includes a plurality of subjects, and a specific subject is a subject whose movement is sensed among the plurality of subjects ([0080]: “The elements for which motion has been detected may be highlighted”.  The elements correspond to the specific subject in the claim.  Although para.[0106] does not expressly disclose how the candidate elements are determined for an animation of a cinemagraph, it is understood that they are determined in the same way as disclosed in para.[0080]).

As to claim 8, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the controller is further configured to: control the second camera to capture the video, for a defined period of time, in further response to the image capture request ([0081]: “the duration for which a respective picture is to be used has to be defined.  The duration could be defined in terms of a number of frames of the cinemagraph”).

As to claim 9, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the controller is further configured to: 
cause the display to display the captured still image ([0106]: “The picture sequence may then be presented to the user on touchscreen 506”.  Paragraph [0104] discloses that “A picture sequence may also be a sequence of frames of a video”, which implies that the picture sequence can be image data other than video, for example, still images);
cause the display to display the first object corresponding to a specific subject on the captured still image [0106]: “The picture sequence may then be presented to the user on touchscreen 506, with the candidate elements highlighted for example by coloring”.  The candidate elements correspond to the specific subject); and
cause the display to display a guide graphic object in association with the first object, wherein the guide graphic object indicates existence of the captured video that includes the specific subject (Fig.7: action 608; [0112]: “Device 500 highlights the indicated element or elements in the presentation on touchscreen 506 to show to the user that 3D material is available for this element or these elements”).

As to claim 10, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the first preview image includes a plurality of image objects respectively corresponding to one of a plurality of specific subjects (Fig.7: actions 603 and 604; [0106]: “The picture sequence may then be presented to the user on touchscreen 506”);
wherein the controller is further configured to:
cause the display to display the captured still image (Fig.7: action 608);
cause the display to display the plurality of image objects corresponding to the plurality of specific subjects on the captured still image (Fig.7: action 608; [0112]: “Device 500 highlights the indicated element or elements in the presentation on touchscreen 506 to show to the user that 3D material is available for this element or these elements”.  The indicated elements correspond to the plurality of specific subjects);
cause the display to display the synthesized image comprising the first region and a plurality of second regions, wherein each one of the plurality of second regions corresponds to an associated one of the plurality of image objects included in the first image (Fig.7; actions 613 and 614; [0117] and [0121].  [0118-0119]: the cinemagraph may comprise a static part and animated parts selected by the user.  The static part corresponds to the first region, and the animated parts correspond to the second regions; and
cause the display to play the captured video for at least one of the plurality of second regions (Fig.7: action 614; [0120]: “…the user could also be enabled to cause selected elements to change between being static and animated or between 2D animated and 3D animated during the loop of the final cinemagraph”).

As to claim 11, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the first region of the synthesized image includes all portions of the captured first image, except for portions that includes a specific subject ([0118]: “The cinemagraph may comprises a static part that is based on the image data of a selected picture of the picture sequence captured by camera 507 of device 500 and retrieved in action 603”.  [0119]: the cinemagraph may further comprise animated part selected by a user.  The animated elements may be based on image data of the picture sequence captured by camera 507 of device 500, or cameras of other devices 520, 540).

As to claim 12, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 1; Lehtiniemi further discloses wherein the controller is further configured to: 
cause the display to display a home screen that includes a background image, wherein the background image is the synthesized image comprising the first region and the second region (Fig.7: actions 613 and 614; [0118-0119]: the cinemagraph corresponds to the background image); and 
cause the display to play the captured video at the second region of the synthesized image ([0119]: the animated parts may comprise animated 2D elements and/or a rotating 3D element.  Please note that paragraph [0104] discloses that a picture sequence may be a video).

As to claim 13, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 12; Lehtiniemi further discloses wherein an application is associated with the second region of the synthesized image (The program that cause the system to perform actions 607- 613 when information about a rotating 3D element is available, corresponds to the claimed application); and wherein the controller is further configured to:
cause the playing of the captured video at the second region of the synthesized image according to an event that occurs in the application ([0111-0120]: if the 3D material is available, the elements will be highlighted and the user can select 3D rotating elements; then the 3D animated parts will be displayed in the image).

Method claims 16-19 recite substantially similar subject matter as disclosed in claims 1-4, respectively; therefore, they are rejected for the same reasons.

Claims 5, 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtiniemi et al. (US 2015/0077421 A1, cited by applicant) in view of Geiss et al. (US 2015/0092066 A1, cited by applicant) and Epshteyn (US 2003/0222888 A1) as applied to claims 4 and 12 above, and further in view of Ek et al. (US 2009/0086011 A1, cited by applicant).

As to claims 5 and 7, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claims 4 and 1.  The above combination fails to disclose the controller is further configured to: control the second camera to capture the video in response to a touch input received at the displayed first object, and control the second camera to set a focus on a specific subject.
However, Ek et al. teaches the controller is further configured to: control the second camera to capture the video in response to a touch input received at the displayed first object, and control the second camera to set a focus on a specific subject (Fig.3: blocks 74-80; [0059-0062]: after acquiring image data information from the second camera sensor, the user invokes a user input device to generate the control signal to initiate the camera application and acquire image data information from the first camera sensor.  [0062]: “Through the electronic view finder, the user may focus the digital camera, playback stored images, videos, etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lehtiniemi, Geiss et al. and Epshteyn with the teaching of Ek et al. to control the second camera to capture the video in response to a touch input received at the displayed first object, and control the second camera to set a focus on a specific subject, so as to only capture the images that are desired by the user, and not to take up the memory by storing unnecessary images.

As to claim 15, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 12.  The above combination fails to disclose the controller is further configured to: cause the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a threshold value of battery capacity of the mobile terminal.
However, Ek et al. teaches causing the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a threshold value of battery capacity of the mobile terminal ([0059]: the camera sensor may periodically acquire image data information continuously at a predetermined time interval, and the time interval should balance the need for updated image data information with battery consumption of the device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lehtiniemi in view of Geiss et al. and Epshteyn with the teaching of Ek et al. to cause the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a threshold value of battery capacity of the mobile terminal, so as to balance the need for updated image data information with battery consumption ([0059]).

Method claim 20 recites substantially similar subject matter as disclosed in claim 5; therefore, it is rejected for the same reasons.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtiniemi et al. (US 2015/0077421 A1, cited by applicant) in view of Geiss et al. (US 2015/0092066 A1, cited by applicant) and Epshteyn (US 2003/0222888 A1) as applied to claim 13 above, and further in view of Iijima et al. (US 6,621,524 B1, cited by applicant).

As to claim 14, Lehtiniemi in view of Geiss et al. and Epshteyn discloses the mobile terminal of claim 13.  The above combination fails to disclose the controller is further configured to: cause the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a number of events that occur in the application.
However, Iijima et al. teaches causing the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a number of events that occur in the application (Col.12, lines 36-45: how the image is being processed effects the display speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lehtiniemi, Geiss et al. and Epshteyn with the teaching of Iijima et al. to cause the playing of the captured video at the second region of the synthesized image at a speed that corresponds to a number of events that occur in the application, so as to allot appropriate portion of processing power to multiple tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ofek et al. (US 2012/0207386 A1) discloses a method for enhancing low frame rate media or static images using a higher-frame rate information.  An example method can update a static image using a video stream.  The method can obtain the video stream from a video source, and the video stream can be aligned to the static image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696                                                                                                                                                                                                        
/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696